



ESCROW AGREEMENT

THIS ESCROW A GREEMENT (“Agreement”) is made and entered into as of January 28,
2008, by and between: MOVIE STAR INC., a New York corporation (“Parent”); and
PATRICK BRENNAN and MICHAEL TOKARZ, as joint representatives (the “Company
Stockholder Representatives”), of the Persons identified from time to time on
Schedule 1 hereto; and Continental Stock Transfer & Trust Company, a New York
corporation (the “Escrow Agent”).

RECITALS

WHEREAS, Parent, Fred Merger Corp., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), FOH Holdings, Inc., a Delaware corporation
(the “Company”), and the Company Stockholder Representatives have entered into
an Agreement and Plan of Merger and Reorganization dated as of December 18, 2006
(the “Merger Agreement”), pursuant to which, among other things, (i) Merger Sub
is merging with and into the Company, and (ii) certain stock issuances are to be
made to the Company Stockholders (as defined below). A copy of the Merger
Agreement is attached hereto as Exhibit A;

WHEREAS, the Merger Agreement and the Company Stockholders Agreement (as defined
in the Merger Agreement), attached hereto as Exhibit B, contemplate the
establishment of an escrow fund to secure certain rights of (x) the Parent
Indemnified Persons (as defined in the Merger Agreement) and (y) the Company
Stockholders to indemnification, compensation and reimbursement as provided in
the Merger Agreement; and

WHEREAS, pursuant to Section 4 of the Company Stockholders Agreement, Patrick
Brennan and Michael Tokarz have been irrevocably appointed by the Company
Stockholders to serve as the joint Company Stockholder Representatives in
connection with all matters under this Agreement and the resolution of all
indemnification claims under the Merger Agreement.

AGREEMENT

The parties, intending to be legally bound, agree as follows:

Section 1. Defined Terms.

1.1 Capitalized terms used and not defined in this Agreement shall have the
meanings given to them in the Merger Agreement.

1.2 As used in this Agreement, the term “Company Stockholders” refers to the
Persons who were stockholders of the Company immediately prior to the Effective
Time or their respective Affiliates to which the rights under this Agreement
have been assigned as set forth herein.

 

 

--------------------------------------------------------------------------------






Section 2. Escrow and Indemnification.

2.1 Shares and Stock Powers Placed in Escrow. At or following the Effective
Time, in accordance with the Merger Agreement, (a) Parent shall issue
certificates for the Company Escrowed Shares registered in the names of each of
the Company Stockholders evidencing the shares of Parent Common Stock to be held
in escrow under this Agreement in the amounts set forth on Schedule 1, and shall
cause such certificates to be delivered to the Escrow Agent, together with the
appropriate amount of cash, in lieu of a fractional share that each Company
Stockholder is entitled to receive (if applicable) pursuant to the terms of the
Merger Agreement, (b) Parent shall issue a certificate for the Parent Escrowed
Shares registered in the name of Parent evidencing the shares of Parent Common
Stock to be held in escrow under this Agreement as set forth on Schedule 2, and
shall cause such certificate to be delivered to the Escrow Agent and (c) each of
the Company Stockholders and Parent shall deliver to the Escrow Agent five
“assignments separate from certificate” (“Stock Powers”) endorsed by each such
Company Stockholder and Parent in blank. The Company Stockholder Representatives
shall ensure that all signatures on the Stock Powers delivered to Parent in
accordance with the preceding sentence have been guaranteed by a national bank
or an American Stock Exchange member firm.

2.2 Escrow Funds. The Company Escrowed Shares being held in escrow pursuant to
this Agreement, together with any cash received in respect of fractional shares
and other distributions on the Company Escrowed Shares, shall collectively
constitute an escrow fund (the “Company Escrow Fund”) securing the
indemnification, compensation and reimbursement rights of Parent and the other
Parent Indemnified Persons under the Merger Agreement and the Company
Stockholders Agreement. The Parent Escrowed Shares being held in escrow pursuant
to this Agreement shall collectively constitute an escrow fund (the “Parent
Escrow Fund” and, together with the Company Escrow Fund, the “Escrow Funds”)
securing the indemnification, compensation and reimbursement rights of the
Company Stockholders under the Merger Agreement. The Escrow Agent agrees to
accept delivery of the Escrow Funds and to hold the Company Escrow Fund and the
Parent Escrow Fund in separate escrow accounts (such accounts, the “Company
Escrow Account” and the “Parent Escrow Account,” respectively, and together, the
“Escrow Accounts”), subject to the terms and conditions of this Agreement and
the Merger Agreement.

2.3 Voting of Escrow Shares. The record owner of the Company Escrowed Shares
shall be entitled to exercise all voting rights with respect to such Company
Escrowed Shares. The Escrow Agent is not obligated to distribute to the Company
Stockholders or to the Company Stockholder Representatives any proxy materials
and other documents relating to the Escrow Shares received by the Escrow Agent
from Parent.

 

 

2

 

--------------------------------------------------------------------------------






2.4 Investments. The Escrow Agent shall invest and reinvest the cash (if any)
held in the Escrow Accounts from time to time in (a) short-term securities
issued or guaranteed by the United States Government, its agencies or
instrumentalities; and/or (b) repurchase agreements relating to such securities.
Upon the request of either Parent or the Company Stockholder Representatives,
the Escrow Agent shall provide a statement to the requesting party that
describes any deposit, distribution or investment activity or deductions with
respect to any funds held in the Escrow Accounts in addition to quarterly
account statements from the Escrow Agent.

2.5 Interest, Etc. Parent and the Company Stockholder Representatives, on behalf
of each of the Company Stockholders, agree that any interest accruing on or
income otherwise earned (including any ordinary cash dividends paid in respect
to the Company Escrowed Shares) on any investment of any funds in the Company
Escrow Account shall be held by the Escrow Agent in the Company Escrow Account.
The aggregate amount of all interest and other income earned on any investment
of any funds in the Company Escrow Account shall be distributed by the Escrow
Agent as set forth in Section 3.

2.6 Dividends, Etc. Parent and the Company Stockholder Representatives, on
behalf of each of the Company Stockholders, agree that any shares of Parent
Common Stock or other property (including ordinary cash dividends) distributable
or issuable (whether by way of dividend, stock split or otherwise) in respect of
or in exchange for any Company Escrowed Shares or Parent Escrowed Shares
(including pursuant to or as a part of a merger, consolidation, acquisition of
property or stock, reorganization or liquidation involving Parent) shall not be
distributed or issued to the beneficial owners of such Company Escrowed Shares
or Parent, as the case may be, but rather shall be distributed or issued to and
held by the Escrow Agent in the Company Escrow Account as part of the Company
Escrow Fund or in the Parent Escrow Account as part of the Parent Escrow Fund,
as applicable. Any securities or other property received by the Escrow Agent in
respect of any Company Escrowed Shares or Parent Escrow Shares held in escrow as
a result of any stock split or combination of shares of Parent Common Stock,
payment of a stock dividend or other stock distribution in or on shares of
Parent Common Stock, or change of Parent Common Stock into any other securities
pursuant to or as a part of a merger, consolidation, acquisition of property or
stock, reorganization or liquidation involving Parent, or otherwise, shall be
held by the Escrow Agent as part of the Company Escrow Fund or the Parent Escrow
Fund, as applicable.

2.7 Transferability. Except as provided for herein or by operation of law, the
interests of the Company Stockholders in the Company Escrow Fund and in the
Company Escrowed Shares, and the interests of Parent in the Parent Escrow Fund
and in the Parent Escrowed Shares, shall not be assignable or transferable.

2.8 Trust Fund. The Company Escrow Fund and the Parent Escrow Fund shall be held
as trust funds and shall not be subject to any lien, attachment, trustee process
or any other judicial process of any creditor of any Company Stockholder or
Parent, respectively, or of any party hereto. The Escrow Agent shall hold and
safeguard the Company Escrow Fund and the Parent Escrow Fund until the
Termination Date (as defined in Section 6) or earlier distribution in accordance
with this Agreement.

 

 

3

 

--------------------------------------------------------------------------------






Section 3. Release of Escrow Shares.

3.1 General. Within 10 Business Days after receiving either (a) joint written
instructions from Parent and the Company Stockholder Representatives (“Joint
Instructions”), (b) a decision and/or award from the Arbitrator (an “Arbitration
Award”) or (c) an order issued by a court of competent jurisdiction (a “Court
Order”) relating to the release of any Company Escrowed Shares or Parent
Escrowed Shares from the Company Escrow Fund or the Parent Escrow Fund, as the
case may be, the Escrow Agent shall release or cause to be released any such
Company Escrowed Shares or Parent Escrowed Shares and any other amounts from the
Company Escrow Fund or the Parent Escrow Fund, as the case may be, in the
amounts, to the Persons and in the manner set forth in such Joint Instructions,
Arbitration Award or Court Order. If the Indemnity Claims Committee makes a
determination under Section 4.2 of the Merger Agreement and such determination
is either not disputed or Parent and the Company Stockholder Representatives
reach an agreement with respect to such issue, then if such resolution requires
the distribution of shares from the Company Escrow Fund or the Parent Escrow
Fund, as applicable, Parent and Company Stockholder Representatives shall
jointly instruct the Escrow Agent to make such distribution.

3.2 Potential Tax Liability. (a) Within 5 Business Days following the 18-month
anniversary of the Closing Date (the “Initial Escrow Period Termination Date”),
Parent shall provide to the Company Stockholder Representatives and Escrow Agent
a notice setting forth the amount of the Tax Liability Amount as of the Initial
Escrow Period Termination Date (the “Tax Liability Notice”). If within 30 days
after delivery of the Tax Liability Notice (the “Response Period”), Parent and
the Escrow Agent do not receive an Extension Election (as defined below) from
the Company Stockholder Representatives electing to extend the date for payment
of the Tax Liability Amount until the Sales Tax Extension Termination Date (as
defined below), the Escrow Agent shall deliver within 10 Business Days of the
expiration of the Response Period, Company Escrowed Shares to Parent in an
amount equal to the value of the Tax Liability Amount. For purposes of this
Agreement, the value of any shares of Parent Common Stock shall be based upon
the average daily closing price of the shares of Parent Common Stock (on its
principal trading market), rounded to two decimal places, for the ten (10)
trading days immediately ending the two Business Days prior to the date of any
distribution hereof. If the shares then held in the Company Escrow Fund are
valued at an amount that is less than the Tax Liability Amount (the “Shortfall
Amount”), the Escrow Agent shall deliver to Parent all Company Escrowed Shares
together with any cash and such other property in the Company Escrow Fund
necessary to make up for the Shortfall Amount, to the extent available. If any
Company Escrowed Shares or other property remain in the Company Escrow Fund
after settlement of the Tax Liability Amount, then (x) if there are any Claims
against the Company Escrow Fund that have not been finally resolved and paid,
the Escrow Agent shall reserve a number of Company Escrowed Shares equal in
value to 120% of the amount of any such Claims pending as of the Initial Escrow
Period Termination Date and the balance of Company Escrowed Shares and other
property in the Company Escrow will be distributed to the Company Stockholders
on a pro rata basis; and (y) if there are no Claims against the Company Escrow
Fund that have not been finally resolved and paid, the balance of Company
Escrowed Shares and other property will be distributed to the Company
Stockholders on a pro rata basis.

 

 

4

 

--------------------------------------------------------------------------------






For purposes of this Agreement, (i) all pro rata distributions to the Company
Stockholders shall be made based on the percentages set forth on Schedule 1, as
may be amended from time to time pursuant to Section 3.5 of this Agreement, (ii)
“Extension Election” shall mean a written notice from the Company Stockholder
Representatives delivered to Parent and the Escrow Agent electing to extend the
date for payment of the Tax Liability Amount until the Sales Tax Extension
Termination Date and (iii) “Sales Tax Extension Termination Date” shall mean the
24-month anniversary of the Closing Date.

3.3 Extension Election.

(a) If an Extension Election is timely made by the Company Stockholder
Representatives, within 10 Business Days after such election, to the extent that
the value of the Company Escrowed Shares, cash and other property held in the
Company Escrow Account exceed the sum of (i) the Tax Liability Amount and (ii)
an amount equal in value to 120% of the amount of any Claims against the Company
Escrow Fund that have not been finally resolved and paid as of the Initial
Escrow Period Termination Date, the Escrow Agent shall distribute to the Company
Stockholders on a pro rata basis Company Shares equal in value to such excess.

(b) If an Extension Election is timely made by the Company Stockholder
Representatives, within 5 Business Days after the Sales Tax Extension
Termination Date, Parent shall deliver a notice to the Company Stockholder
Representatives and the Escrow Agent (the “Final Tax Liability Notice”) setting
forth the amount, as of the Sales Tax Extension Termination Date, of the Tax
Liability Amount (the “Final Tax Liability Amount”).

(c) If the Final Tax Liability Amount is lower than the Sales Tax Claim
Liability Amount as a result of a payment or payments by Parent, then promptly
following each such payment, Parent and the Company Stockholder Representatives
shall deliver a joint instruction to the Escrow Agent directing the Escrow Agent
to deliver Company Escrowed Shares to Parent equal in value to the amount of
such payment or payments by Parent.

(d) Within 10 Business Days after the delivery to the Company Stockholder
Representatives and the Escrow Agent of the Final Tax Liability Notice, the
Escrow Agent shall deliver Company Escrowed Shares to Parent in an amount equal
to the value of the Final Tax Liability Amount. If the Company Escrowed Shares
then held in the Company Escrow Fund are valued at an amount that is less than
the Final Tax Liability Amount (the “Final Shortfall Amount”), the Escrow Agent
shall deliver to Parent all Company Escrowed Shares together with any cash and
such other property in the Company Escrow Fund necessary to make up for the
Final Shortfall Amount, to the extent available. If any shares or other property
remain in the Company Escrow Fund after settlement of the Final Tax Liability
Amount, then (x) if there are any Claims against the Company Escrow Fund that
have not been finally resolved and paid, the Escrow Agent shall reserve a number
of Company Escrowed Shares equal in value to 120% of the amount of any such
Claims then pending and the balance of Company Escrowed Shares and other
property in the Company Escrow will be distributed to the Company Stockholders
on a pro rata basis; and (y) if there are no Claims against the Company Escrow
Fund that are unresolved, the balance of Company Escrowed Shares and other
property will be distributed to the Company Stockholders on a pro rata basis.

 

 

5

 

--------------------------------------------------------------------------------






3.4 Release of the Parent Escrowed Shares. Within 10 Business Days following the
Initial Escrow Period Termination Date, if there are no Claims against the
Parent Escrow Fund that have not been finally resolved and paid, the Escrow
Agent shall deliver to Parent the balance of shares of Parent Common Stock and
other property held in the Parent Escrow Account at such time. If, on the
Initial Escrow Period Termination Date there shall be Claims against the Parent
Escrow Fund that have not been finally resolved, then, within 10 Business Days
of the Initial Escrow Period Termination Date, the Escrow Agent shall deliver to
Parent the excess, if any, by which the value of the amounts held in the Parent
Escrow Account exceed an amount equal to 120% of the amount of any Claims
against the Parent Escrow Fund that have not been finally resolved and paid at
such time.

3.5 Distributions. Whenever a distribution of a number of shares of Parent
Common Stock is to be made pursuant to the terms of this Agreement, the Escrow
Agent shall requisition the appropriate number of shares from Parent’s stock
transfer agent, delivering to the transfer agent the appropriate stock
certificates accompanied by the respective Stock Powers, together with the
specific instructions, as appropriate. Any distributions of Parent Common Stock
shall be subject to Section 4.6 of the Merger Agreement. Within 5 Business Days
prior to the date the Escrow Agent is required to make a distribution of shares
of Parent Common Stock or other property (including ordinary cash dividends) to
the Company Stockholders pursuant to the terms of this Agreement, the Escrow
Agent shall provide the Company Stockholder Representatives with a notice
specifying that a distribution will be made and requesting that the Company
Stockholder Representatives update the then current Schedule 1 to this
Agreement. The Escrow Agent shall make the corresponding distributions to the
Persons listed on such updated Schedule 1 in accordance with the terms hereof,
to their respective addresses as set forth therein. Notwithstanding anything to
the contrary set forth herein, the Escrow Agent shall not be obligated to make
any distribution under this Agreement to the Company Stockholders unless it has
received from the Company Stockholders Representatives an updated Schedule 1 to
this Agreement as provided herein. Any distributions to Parent pursuant to the
terms of this Agreement shall be made to the address set forth in Schedule 2
hereto.

3.6 Disputes. All disputes, claims, or controversies arising out of or relating
to Section 3 of this Agreement that are not resolved by mutual agreement between
Parent and the Company Stockholder Representatives shall be resolved solely and
exclusively as set forth in Section 4.3 of the Merger Agreement.

Section 4. Fees and Expenses.

The Escrow Agent shall be entitled to receive, from time to time, fees in
accordance with Schedule 3. In accordance with Schedule 3, the Escrow Agent will
also be entitled to reimbursement for reasonable and documented out-of-pocket
expenses incurred by the Escrow Agent in the performance of its duties hereunder
and the execution and delivery of this Agreement. All such fees and expenses
shall be paid by Parent.

 

 

6

 

--------------------------------------------------------------------------------






Section 5. Limitation of Escrow Agent’s Liability.

5.1 The Escrow Agent undertakes to perform such duties as are specifically set
forth in this Agreement only and shall have no duty under any other agreement or
document, and no implied covenants or obligations shall be read into this
Agreement against the Escrow Agent. The Escrow Agent shall incur no liability
with respect to any action taken by it or for any inaction on its part in
reliance upon any notice, direction, instruction, consent, statement or other
document believed by it in good faith to be genuine and duly authorized, nor for
any other action or inaction except for its own negligence or willful
misconduct. In all questions arising under this Agreement, the Escrow Agent may
rely on the advice of counsel, and for anything done, omitted or suffered in
good faith by the Escrow Agent based upon such advice the Escrow Agent shall not
be liable to anyone. In no event shall the Escrow Agent be liable for
incidental, punitive or consequential damages.

5.2 Parent and the Company Stockholder Representatives, acting on behalf of the
Company Stockholders hereby agree to indemnify the Escrow Agent and its
officers, directors, employees and agents for, and hold it and them harmless
against, any loss, liability or expense incurred without negligence or willful
misconduct on the part of Escrow Agent, arising out of or in connection with the
Escrow Agent’s carrying out its duties hereunder. This right of indemnification
shall survive the termination of this Agreement and the resignation of the
Escrow Agent.

Section 6. Termination.

This Agreement shall terminate upon the release by the Escrow Agent of the final
amounts held in the Escrow Fund in accordance with Section 3 (the date of such
release being referred to as the “Termination Date”).

Section 7. Successor Escrow Agent.

In the event the Escrow Agent becomes unavailable or unwilling to continue as
escrow agent under this Agreement, the Escrow Agent may resign and be discharged
from its duties and obligations hereunder by giving its written resignation to
the parties to this Agreement. Such resignation shall take effect not less than
30 days after it is given to all the other parties hereto. In such event, Parent
may appoint a successor Escrow Agent (acceptable to the Company Stockholder
Representatives, acting reasonably). If Parent fails to appoint a successor
Escrow Agent within 15 days after receiving the Escrow Agent’s written
resignation, the Escrow Agent shall have the right to apply to a court of
competent jurisdiction for the appointment of a successor Escrow Agent. The
successor Escrow Agent shall execute and deliver to the Escrow Agent an
instrument accepting such appointment, and the successor Escrow Agent shall,
without further acts, be vested with all the estates, property rights, powers
and duties of the predecessor Escrow Agent as if originally named as Escrow
Agent herein. The Escrow Agent shall act in accordance with written instructions
from Parent and the Company Stockholder Representatives as to the transfer of
the Escrow Funds to a successor Escrow Agent.

 

 

7

 

--------------------------------------------------------------------------------






Section 8. Company Stockholder Representatives.

8.1 Unless and until Parent and the Escrow Agent shall have received written
notice of the appointment of a successor Company Stockholder Representatives in
accordance with the terms of the Company Stockholders Agreement, Parent and the
Escrow Agent shall be entitled to rely on, and shall be fully protected in
relying on, the power and authority of the Company Stockholder Representatives
to act on behalf of the Company Stockholders.

Section 9. Miscellaneous.

9.1 Attorneys’ Fees. In any action at law or suit in equity to enforce or
interpret this Agreement or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to receive a
reasonable sum for its attorneys’ fees and all other reasonable costs and
expenses incurred in such action or suit.

9.2 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):

if to Parent:


 

Movie Star, Inc.

 

 

1115 Broadway

 

 

New York, NY 10015

 

 

Attention:

 Melvyn Knigin

 

Facsimile:

(212) 213-4925

with a copy, which shall not constitute notice, to:


 

Cooley Godward Kronish LLP

 

 

1114 Avenue of the Americas

 

 

New York, NY 10036

 

 

Attention:

 Scott L. Kaufman

 

Facsimile:

 (212) 401-4772

with a second copy, which shall not constitute notice, to:


 

Graubard Miller

 

 

405 Lexington Avenue, 19th Floor

 

 

New York, NY 10174

 

 

Attention:

 Marci J. Frankenthaler

 

Facsimile:

 (888) 225-4764

 

 

8

 

--------------------------------------------------------------------------------







if to the Company Stockholder Representatives:



 

Patrick Brennan

 

 

Fursa Alternative Strategies LLC

 

 

444 Merrick Road, Suite 104

 

 

Lynbrook, NY 11563

 

 

Attention:

 Patrick Brennan

 

Facsimile:

 (646) 205-6201

with a copy, which shall not constitute notice, to:


 

Fursa Alternative Strategies LLC

 

 

444 Merrick Road, Suite 104

 

 

Lynbrook, NY 11563

 

 

Attention:

 Guy Molinari

 

Facsimile:

 (646) 205-6201



 

Michael Tokarz

 

 

Tokarz Investments, LLC

 

 

287 Bowman Avenue

 

 

Purchase, NY 10577

 

 

Attention:

 Michael Tokarz

 

Facsimile:

 (914) 251-1816

with a copy, which shall not constitute notice, to:


 

Wildman, Harrold, Allen & Dixon LLP

 

225 W. Wacker Drive, Suite 3000

 

Chicago, IL 60606

 

 

Attention:

 John L. Eisel

 

Facsimile:

 (312) 201-2555



 

if to the Escrow Agent:

 

 

Continental Stock Transfer & Trust Company

 

17 Battery Place

 

 

New York, NY 10004

 

 

Attention:

 Mark Zimkind

 

Facsimile:

 (212) 616-7616

Notwithstanding the foregoing, notices addressed to the Escrow Agent shall be
effective only upon receipt. If any notice or other document is required to be
delivered to the Escrow Agent

 

 

9

 

--------------------------------------------------------------------------------






and any other Person, the Escrow Agent may assume without inquiry that notice or
other document was received by such other Person on the date on which it was
received by the Escrow Agent.

9.3 Headings. The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

9.4 Counterparts and Exchanges by Facsimile or Other Electronic Transmission.
This Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by facsimile or other means of electronic transmission shall be
sufficient to bind the parties to the terms and conditions of this Agreement.

9.5 Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Subject to Section 3.5 of this Agreement, in any action between
the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement: (a) each of the parties irrevocably
and unconditionally consents and submits to the non-exclusive jurisdiction and
venue of the state and federal courts located in the State of New York; (b) if
any such action is commenced in a state court, then, subject to applicable law,
no party shall object to the removal of such action to any federal court located
in the State of New York; and (c) each of the parties irrevocably waives the
right to trial by jury.

9.6 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of each of the parties hereto and each of their respective
permitted successors and assigns, if any. The rights of a Company Stockholder
under this Agreement may be assigned, delegated or transferred, in whole or in
part, by each of the Company Stockholders to any Affiliate (as defined in Rule
12b-2 under the Exchange Act) of such Company Stockholder, or any other Person,
managed fund or managed client account over which such Company Stockholder or
any of its Affiliates exercises investment authority, including, without
limitation, with respect to voting and dispositive rights.

9.7 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

 

10

 

--------------------------------------------------------------------------------






9.8 Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Parent, the Company Stockholder Representatives and the
Escrow Agent; provided, however, that any amendment executed and delivered by
the Company Stockholder Representatives shall be deemed to have been approved by
and duly executed and delivered by all of the Company Stockholders.

9.9 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

9.10 Parties in Interest. Except as expressly provided herein, none of the
provisions of this Agreement, express or implied, is intended to provide any
rights or remedies to any Person other than the parties hereto and their
respective successors and assigns, if any.

9.11 Entire Agreement. This Agreement and the Merger Agreement set forth the
entire understanding of the parties hereto relating to the subject matter hereof
and supersede all prior agreements and understandings among or between any of
the parties relating to the subject matter hereof.

9.12 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any action arising out of or related to
this Agreement or the transactions contemplated hereby.

9.13 Tax Reporting Information. Parent agrees to provide the Escrow Agent with a
certified tax identification number for Parent and the Company Stockholder
Representatives agree to provide the Escrow Agent with certified tax
identification numbers for each of the Company Stockholders by furnishing
appropriate forms W-9 (or Forms W-8, in the case of non-U.S. persons) and any
other forms and documents that the Escrow Agent may reasonably request
(collectively, “Tax Reporting Documentation”) to the Escrow Agent within 30 days
after the date hereof. The parties hereto understand that, if such Tax Reporting
Documentation is not so furnished to the Escrow Agent, the Escrow Agent shall be
required by the Code to withhold a portion of any interest or other income
earned on the investment of monies held by the Escrow Agent pursuant to this
Agreement, and to immediately remit such withholding to the Internal Revenue
Service.

 

11

 

--------------------------------------------------------------------------------






9.14 Cooperation. The Company Stockholder Representatives on behalf of the
Company Stockholders and Parent agree to cooperate fully with each other and the
Escrow Agent and to execute and deliver such further documents, certificates,
agreements, stock powers and instruments and to take such other actions as may
be reasonably requested by Parent, the Company Stockholder Representatives or
the Escrow Agent to evidence or reflect the transactions contemplated by this
Agreement and to carry out the intent and purposes of this Agreement.

9.15 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neutral genders; the feminine gender shall include the
masculine and neutral genders; and the neutral gender shall include masculine
and feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections”, “Schedules” and “Exhibits” are intended to refer to Sections of this
Agreement, Schedules to this Agreement and Exhibits to this Agreement.

 

[Remainder of page intentionally left blank]

 

 

12

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly caused this Agreement to be executed
as of the day and year first above written.

 

 

 

 

MOVIE STAR, INC., a New York corporation

         

 



 

By: 

/s/ Melvyn Knigin

 

 

 

Name: 

Melvyn Knigin

 

 

 

Title: 

Chief Executive Officer

 

 

 

 

 

 

 

 

MICHAEL TOKARZ solely in his capacity as a Stockholders’ Representative

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael Tokarz

 

 

 

PATRICK BRENNAN solely in his capacity as a Stockholders’ Representative

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Patrick Brennan

 

 

 

CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, a New York corporation

 

 

 

 

 

 

 

By: 

/s/ Mark B. Zimkind

 

 

 

Name: 

Mark B. Zimkind

 

 

 

Title: 

Vice President

 

 

[Escrow Agreement Signature Page]

 

 

--------------------------------------------------------------------------------






SCHEDULE 1

 

COMPANY STOCKHOLDERS

 


Name of Company
Stockholder

 

Address for Notice and
Distributions to Company
Stockholders

 


Number of Company
Escrowed Shares

 


Specified
Percentage

 

Fursa Master Rediscovered Opportunities Fund L.P. (formerly known as Mellon HBV
Master Rediscovered Opportunities Fund L.P.), a limited partnership organized
under the laws of the Cayman Islands

 

Fursa Alternative Strategies LLC
444 Merrick Road, Suite 104
Lynbrook, NY 11563
Attention:         Patrick Brennan
Facsimile:      (646) 205-6201

 

222,165

 

9.4%

 

Fursa Master Global Event Driven Fund L.P. (formerly known as Mellon HBV Master
Global Event Driven Fund L.P.), a limited partnership organized under the laws
of the Cayman Islands

 

Fursa Alternative Strategies LLC
444 Merrick Road, Suite 104
Lynbrook, NY 11563
Attention:      Patrick Brennan
Facsimile:      (646) 205-6201

 

813,894

 

34.4%

 

Fursa Capital Partners LP (formerly known as Mellon HBV Capital Partners LP), a
Delaware limited partnership

 

Fursa Alternative Strategies LLC
444 Merrick Road, Suite 104
Lynbrook, NY 11563
Attention:      Patrick Brennan
Facsimile:      (646) 205-6201

 

62,413

 

2.6%

 

Blackfriars Master Vehicle LLC – Series 2, a Delaware limited liability company

 

Fursa Alternative Strategies LLC
444 Merrick Road, Suite 104
Lynbrook, NY 11563
Attention:      Patrick Brennan
Facsimile:      (646) 205-6201

 

85,984

 

3.6%

 

Tokarz Investments, LLC

 

Tokarz Investments LLC
287 Bowman Avenue
Purchase, NY 10577
Attention:      Michael Tokarz
Facsimile:      (914) 251-1816

 

1,184,460

 

50%

 

 

 

 

 

--------------------------------------------------------------------------------






 

 

 

Total Number of Escrowed
Shares:

 

2,368,916

 

Total: 100%

 

 

A-2

 

--------------------------------------------------------------------------------






SCHEDULE 2

 

PARENT ESCROWED SHARES

Number of Parent Escrowed Shares: 618,283

Address for distributions to Parent:

Movie Star, Inc.

1115 Broadway

New York, NY 10015

Attention:  

Melvyn Knigin

Telephone:  

(212) 798-4700

Facsimile:  

(212) 213-4925

 

 

--------------------------------------------------------------------------------






SCHEDULE 3

ESCROW AGENT’S FEES AND EXPENSES

 

Monthly Fee for holding securities and/or cash:

 

$200 per month

Additional out of pocket expenses including postage and stationary:

 

Additional

 

 

--------------------------------------------------------------------------------






EXHIBIT A

MERGER AGREEMENT

Included as Annex A of the Definitive Proxy Statement (No. 001-05893), filed
November 30, 2007 and incorporated herein by reference.

 

--------------------------------------------------------------------------------






EXHIBIT B

Company Stockholders Agreement is attached to the Merger Agreement as Exhibit M

 

 

--------------------------------------------------------------------------------